Citation Nr: 1328271	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and major 
depression.

2.  Entitlement to service connection for a disability 
manifested by chronic neck pain.

3.  Entitlement to service connection for a disability 
manifested by chronic lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 RO decision, which 
denied claims for service connection for major depression 
and bipolar disorder, chronic neck pain, chronic low back 
pain, and entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Veteran only 
perfected an appeal with respect to the first three issues; 
thus, the issue of entitlement to a TDIU is not before the 
Board.

In May 2013, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is also of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran's April 1975 service entry physical examination 
report reflects that he was psychiatrically normal.  The 
Veteran indicated on an April 1975 Report of Medical History 
that he did not have nervous trouble of any sort, 
depression, or worry.

In June 1976, the Veteran was seen for a service psychiatric 
evaluation.  The examiner recorded the Veteran's self-
reported history of having few friends in school and always 
having difficulty getting along with people in the military.  
The report reflects that the Veteran had failed every grade 
after the sixth grade, and he had been kicked out of the 
tenth grade for fighting.  He had a poor relationship with 
his parents.  The examiner found that the Veteran had a 
depressed mood.  The examiner concluded that the Veteran had 
an immature personality with strong and unfulfilled 
dependence needs.  The Veteran was recommended for 
discharge.

The Veteran's July 1976 service separation examination 
report contains no psychological remarks.

On VA compensation and pension examination in June 2009, the 
examiner reviewed the Veteran's service treatment reports.  
It was noted that the Veteran's father was bipolar, and his 
mother was depressed.  After performing a mental 
examination, the examiner gave the Veteran a diagnosis of 
bipolar disorder.  The examiner opined that the bipolar 
disorder was as likely as not related to the Veteran's 
family history of mental health issues.  He stated that it 
was as likely as not that the Veteran's mental health issues 
developed and existed prior to his service, as the Veteran 
had been expelled from school for fighting, and he had a 
family history of mental health issues.  He further opined 
that there was no documentation of aggravation during the 
Veteran's year spent on active duty.  He considered the 
Veteran's statement that he was treated with Lithium while 
on active duty, but he was unable to find documentation of 
any such treatment.

In November 2009, the Veteran's VA mental health provider 
wrote that the Veteran's bipolar issues had their onset as a 
result of stressors from the military.  He said that the 
fact that the Veteran was discharged from school for 
fighting did not show that the Veteran was bipolar prior to 
service.  He said that the Veteran was treated with Lithium 
while on active duty which suggested that he developed his 
mental problems while on active duty.  He reiterated that 
the Veteran's bipolar disorder developed while he was in the 
military.

The aforementioned documents provide problematic and 
conflicting evidence regarding the etiology of the Veteran's 
psychological issues.  While the November 2009 treatment 
note from the Veteran's VA mental health provider supports 
the claim for service connection, it appears to rely on 
evidence not supported by the claims file.  For example, 
while the treatment provider said that the Veteran was 
treated with Lithium while on active duty, the service 
treatment records do not reflect that the Veteran was 
treated with Lithium while on active duty.  In fact, the 
service treatment records reflect that the Veteran was seen 
for a psychiatric examination on a single occasion while on 
active duty, and that occasion was not for treatment, but 
for an evaluation in connection with an administrative 
discharge.

Conversely, the June 2009 VA examination report suggests 
that the Veteran's psychiatric disorder pre-dated his active 
duty.  However, the Veteran's April 1975 service entry 
examination report reflects that he was psychiatrically 
normal.

In light of the conflicting etiology opinions of record, the 
Board finds that the Veteran should be afforded a new 
compensation and pension mental examination for an etiology 
opinion that is based on all of the evidence of record.  As 
the Veteran received a diagnosis of a personality disorder 
while on active duty, this examination should also clarify 
if the Veteran has a personality disorder.

In that regard, the Board notes that personality disorders 
are considered congenital or developmental defects and, 
therefore, are not generally considered a disease or injury 
for the purpose of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  However, the VA Office of General Counsel held that 
service connection may be granted for a congenital or 
developmental disorder on the basis of in-service 
aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01- 85 (March 
5, 1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service, but that service connection for 
such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the 
extent that a personality disorder is not a disease, the 
Board notes that service connection may still be granted for 
any superimposed disease or injury.

Neck and Back Pain

The Veteran's service treatment records show that in 
July 1975, the Veteran complained of back cramps.  The 
treatment provider thought the Veteran had a muscle strain.

In December 1975, the Veteran complained to a service 
examiner of pain that started around his right shoulder and 
radiated to his lower back.  The examiner indicated that the 
Veteran had a strain.

A January 1976 service treatment note reflects that the 
Veteran had lower back pain and refused to go on light duty.  
The examiner observed that the Veteran's back was 
unremarkable.

The July 1976 service separation examination report contains 
no notations regarding the Veteran's lower or upper back.

A private X-ray of the cervical spine taken in February 2005 
revealed minor degenerative changes in the mid-cervical 
spine without fracture or dislocation.

A private medical record from March 2005 contains a history 
of a whiplash injury in 1982.

A private X-ray of the lumbar spine taken in October 2005 
revealed minimal multilevel spondylosis and calcified 
atherosclerosis.

Another private medical record from July 2006 reflects that 
two months previously, the Veteran fell off of a ladder onto 
his back at work.  In a July 2007 medical history, the 
Veteran wrote that he injured his back in a car wreck in 
1987.

In September 2007, the Veteran acknowledged that he 
experienced whiplash in an accident in 1987, but he also 
related that he was in a car accident while on active duty 
in January 1976.  He said that the car hit a curb, and the 
passenger's side of the car hit a telephone pole.  He 
related that he was sitting in the front passenger's seat, 
and they did not report the accident because they were 
afraid of repercussions.

A VA X-ray of the cervical spine taken in October 2007 
revealed degenerative joint disease.  A contemporaneous X-
ray of the lumbar spine showed spondylosis.

The Veteran was given a VA compensation and pension 
examination in June 2009.  The examiner indicated that the 
examination was strictly for the lumbar spine.  The examiner 
noted the Veteran's recollection of being in an unreported 
accident in 1975 which caused a whiplash.  After examining 
the Veteran, the examiner opined that the onset of any 
current lumbar spine disability was not due to an injury or 
a back condition that had its onset during military service, 
as the Veteran did not seek any medical attention or 
intervention for back problems for 25 to 30 years following 
his active duty.  He felt that the Veteran's current lumbar 
spine problems were due to degenerative changes complicated 
by fibromyalgia and obesity.

During his March 2013 Board hearing, the Veteran mentioned 
that while on active duty, he was required to unload trains 
and frequently pulled his back.  He described being in a car 
accident while on active duty where the driver was drunk and 
hit a telephone pole.  He said that he was not wearing a 
seat belt, and he did not seek treatment until after he left 
the military.  He added that he was in a second car accident 
as a civilian.  He also described his VA compensation and 
pension examination.  He felt that the examination was 
inadequate, as all he did was remove his clothes and tiptoe 
before he was dismissed.  He said that he requested another 
examination but was not given one.

The Board finds the Veteran's testimony regarding 
experiencing a whiplash due to an unreported automobile 
accident while on active duty to be competent, as this 
testimony involves events observed through the senses.  
Further, as the other evidence of record does not appear to 
contradict the Veteran's report; his statements have also 
been found to be credible.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Because the Board has accepted 
the occurrence of an in-service event, and there is evidence 
of a current disability of the neck, the Board concludes 
that a VA examination is warranted to determine the etiology 
of any currently present neck disability.  See McLendon v. 
Nicholson, 20 Vet App. 79 (2006).

The Board recognizes that the requested VA examination 
report has the potential to affect the claim for service 
connection for a lower back disability.  The Board has 
therefore concluded that it would be inappropriate at this 
juncture to enter a final determination on that issue.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless 
and a waste of appellate resources , the claims are 
inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent 
treatment records.  All records and/or 
responses received should be associated 
with the claims file.

2.  The Veteran should be afforded a VA 
psychiatric evaluation to determine 
whether he suffers from any psychiatric 
disorders, and their etiologies.  The 
claims file, including any pertinent 
evidence from the electronic file, should 
be provided to the evaluator. 

Following a review of the evidence, 
interview with the Veteran, and 
administration of any tests deemed 
necessary, the evaluator should identify 
all of the Veteran's current psychiatric 
disorders that meet the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) criteria.  The 
examiner should also identify personality 
disorders that meet the DSM-IV criteria. 

The examiner/reviewer is asked to provide 
an opinion regarding the following: 

(a) Whether it is at least as likely as 
not (a 50/50 probability or greater) any 
current personality disorder was subject 
to any superimposed disease or injury, or 
was otherwise permanently aggravated 
during military service; 

(b) Whether an acquired psychiatric 
disorder clearly and undebatably 
preexisted the Veteran's entrance into 
military, and if so, whether there is 
evidence of an increase in the severity of 
that disorder during service and if so, 
whether such increase was clearly and 
undebatably due to the natural progression 
of the disorder (as opposed to other 
factor(s)); 

(c) Whether it is at least as likely as 
not (a 50/50 probability or greater) any 
other current acquired psychiatric 
disorder had its onset in service; and

(d) Whether it is at least as likely as 
not (a 50/50 probability or greater) any 
other current acquired psychiatric 
disorder was otherwise caused or 
aggravated by the Veteran's military 
service.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his disability and the 
continuity of symptomatology.  A rationale 
must be provided for all rendered 
opinions.

3.  The Veteran should be afforded a VA 
orthopedic evaluation to determine whether 
he suffers from any neck disabilities, and 
their etiologies.

The Veteran's claims file, including any 
pertinent evidence in his electronic file, 
should be forwarded to the examiner.  The 
examiner(s) should indicate that he/she 
reviewed the file in conjunction with the 
examiner.  The examiner(s) is asked to 
provide the following opinion:

It at least as likely as not (a 50 percent 
or better probability) that the Veteran's 
neck disability is etiologically related 
to his active service?  The examiner is 
asked to specifically comment on the 
Veteran's complaints of in-service back 
pain and an in-service unreported 
automobile accident.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his disorder and the 
continuity of symptomatology.  A rationale 
must be provided for all rendered 
opinions.

4.  When the development has been 
completed, the case should be reviewed by 
the RO/AMC on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


